XAVIER BECERRA, State Bar No. 118517
Attorney      General   of California
CATHERINE WOODBRIDGE,               State Bar No.               186186
Supervising      Deputy    Attorney     General
JOHN C. BRIDGES, State Bar No. 248553
Deputy     Attorney    General
 ,1300 I Street, Suite 125
  p.o. Box 944255
  Sacramento,       CA 94244-2550
  Teleplioi'ie:    (916) 210-7529
  Fax: (916) 322-8288
 E-mail: John.Bridges@doj.ca.gov
Attorneys for Dejendant Xavier Becerra


                                   IN THE        UNITED              ST ATES          DISTRICT           COURT


                          IN AND         FOR   THE           EASTERN           DISTRICT              OF CALIFORNIA




CONNIE        CARDINALE,                 an individual,                           Case No.:        2:20-CV-1325         MCE     CKD

                                                             Plaintiff,           DEFENDANT'S                  NOTICE    OF MOTION
                                                                                  AND  MOTION                 TO DISMISS    PLAINTIFF'S
                     V.                                                           COMPLAINT                  FOR INJUNCTIVE       RF,LIEF
                                                                                  AND DAMAGESi                   MEMORANDUM                   OF
XAVIER        BECERRA,             an individual              sued    in          POINTS           AND       AUTHORITIES
his official   capacity     only;   SCOTT        R.
JONES,       an individual      sued in his official                              Date:                  August  20, 2020
and individual       capacities;     COUNTY            OF                         Time:                  2:00 p.m.
SACRAMENTO,               a governmental          entity;                         Courtroom:             7
SACRAMENTO               COUNTY         SHERIFF'S                                 Judge:                 Honorable       Morrison      C.
DEPARTMENT,               a public   entity;     CLINTON                                                 England,      Jr.
ROBINSON          (#305),    an individual        sued in                         Trial    Date:         N/A
his official   and individual        capacities;       and
Does l through         20, all sued in their
individual     capacities,

                                                      Defendants.                 Action        Filed:   July    1, 2020




TO    PLAINTIFF            CONNIE          A. CARDINALE                       AND         HER      COUNSEL            OF RECORD:

          PLEASE          TAKE     NOTICE            tliat    011   Arigust       20, 2020,        at 2:00    p.m.,   or as soon    tliereafter    as


the matter     may     be lieard    before     the Honorable               Morrison         C. England,         Jr., in Couitroom       7 of the


 United    States    District    Court     located      at 501 I Street,             Sacramento,         California        95814,   Defendant



                                                                              1

                                                Defendam's Notice of Motion and Motion to DismiSs Plaintiff's Complaint for
                                                 Injunctive Relief and Damages; Mei'no of P&A's (2:20-CV-1325 MCE CKD)
Xavier     Becerra       will,     and liereby     does, move     tliis   Court     for an Order    dismissing     Plaintiff's

Complaint        for Injunctive         Relief    and Damages.

         Defendants         move       to diSll'iiSS tlie Complaint       under      Federal   Rules of Civil      Procedure       12(b)(6)

011   tlie following       groruids:      (1) Plaintiff    fails to state a cognizable          claim,    and (2) Plaintiff"s       suit is

barred     by sovereign           immunity       ruider tlie Eleventli        Amendment.

         Tliis   Motion          is based on tliis Notice      of Motion        and Motion      to Dismiss;      tlie accompanying

Memorandrun             of Points      and Autliorities;      all pleadings        and papers on file in tliis action;           and sucli

other matters          as the Court      may deem appropriate.


Dated:      July 22, 2020                                                       Respectfully     submitted,

                                                                                XAVIER BECERRA
                                                                                Attorney    General of California
                                                                                CATHERINE WOODBRIDGE
                                                                                Supervising    Deputy Attorney          General



                                                                                /s/ Joliii   C. Bridges

                                                                                JOHN C. BRIDGES
                                                                                Deprity Attorney General
                                                                                Attorneys for DefendantXavier Becerra




                                                                          2

                                                   Defendant's Notice of Motion and Motion to DiSmiSS Plaintiff's Complaint for
                                                    Injunctive Relief and Damages; Meino of P&A's (2:20-CV-1325 MCE CKD)
 1                        MEMORANDUM OF POINTS AND AUTHORITIES
2                                             INTRODUCTION
 3           The Complaint for Injlmctive Relief and Damages (ECF No. 1, hereinafter "Complaint")
 4   filed by Plaintiff Connie A. Cardinale alleges one claim for llllawful ongoing seizures against
5    California Attorney General Xavier Becerra in his official capacity. However, the Complaint
 6   fails to adequately identify any conduct by Attorney General Becerra that would constitute an
 7   affirmative act in his official capacity resulting in the alleged violation of her Constitutional
 8   Rights under 42 U.S.C. § 1983. Plaintiff seemingly attributes the conduct of unnamed employees
 9   of the California Bureau of Firearms (hereinafter, "Bureau"), which is a section within the
10   California Department of Justice, as the individuals who allegedly participated in the ongoing
11   s.eizure of her personal firearms. The Complaint fails to allege any involvement by Attorney
12   General Becerra beyond being the "policy maker" for his agency, thereby having "the authority to
13   order or direct that the firearms be returned to Plaintiff." (ECF No. 1, p. 9, 11. 9-10.)
14           To the extent the Complaint might be construed to state a claim against Attorney General
15   Becerra, the claims are barred by the Eleventh Amendment.
16           For the reasons discussed herein, the Court should dismiss the Complaint without leave to
17   amend.
18                                        STATEMENT OF FACTS
19   I.      FACTS ALLEGED IN THE COMPLAINT

20           The Complaint alleges that Attorney General Xavier Becerra was at all. relevant times the
21   duly elected Attorney General for the State of California, and the head of the California
22   Department of Justice. The Complaint further alleges that Plaintiff sues Attorney General
23   Becerra in his official capacity only. (ECF No. 1, p. 2, 11. 12-18.)
24           The Complaint contains two causes of action, although the First Cause of Action for
25   Unlawful Ongoing Seizure, in which she seeks injunctive relief, is alleged against Attorney
26   General Becerra.
27   /'I I
28

                                       Defendant's Notice of Motion and Motion to Dismiss Plaintiff's Complaint for
                                        Injunctive Relief and Damages; Memo of P&A's (2:20-CV-1325 MCE CKD)
 1        The Complaint alleges that Plaintiffs son, who suffers from schizophrenia, assaulted her on
 2   December 25, 2019, at her home. She called 911, and Sacramento County Sheriff Deputies
 3   arrived at her home and conducted a search for her son, who had already fled the premises.
4    During the search, the deputies found three long guns belonging to Plaintiff. They seized the
 5   firearms and left. The following day, the deputies returned and found Plaintiffs son hiding in a
 6   separate storage structure on Plaintiffs property. Following the apprehension of Plaintiffs son,
 7   the deputies executed a search warrant and discovered two semi-automatic pistols in Plaintiffs
 8   home. The deputies also found Plaintiffs .38 caliber revolver that her son had taken from her
 9   bedroom into the separate storage structure the day before, without her consent. Her son was
10   s.ubsequently booked into the Sacramento Cotmty Jail until February 26, 2020, at which time a
11   Sacramento Superior Court judge sentenced him to a four year state prison sentence, where he is
12   now incarcerated.
13         Plaintiff sought the return of her firearms by contacting the Deputy District Attorney
14   assigned to her son's case. He told her to contact the Sheriffs Department. The Sheriffs
15   Department told her that she needed authorization from the DOJ Bureau of Firearms before the
16   firearms could be released to her. She submitted a "Law Enforcement Gun Release Application"
17   to the Bureau in March 2020, which was rejected because the last name on her driver's license
18   did not match the name on the application. She responded by explaining that she occasionally
19   uses the last name from her prior marriage for business records. The Bureau then requested a
20   copy of her marriage certificate. She retained a lawyer who sent a letter to the Bureau on June 12,
21   2020, requesting the return of the firearms. Upon receiving no response from the Bureau,
22   Plaintiff filed this Complaint.
23                                               ARGUMENT

24   I.    THE LEGAL STANDARD FOR GRANTING THE MOTION TO DISMISS

25         Pursuant to Federal Rule of Civil Procedure l 2(b)(6), a claim may be dismissed for "failure
26   to state a claim upon which relief can be granted." A inotion to dismiss attacks the sufficiency of
27   the complaint. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Federal Rule of Civil
28   Procedure 8(a)(2) requires that a complaint contain "a short a11d plain statement of the claim

                                       Defendant's Notice of Motion and Motion to Dismiss Plaintiffs Complaint for
                                        Injunctive Relief and Damages; Memo of P&A's (2:20-CV-1325 MCE CKD)
sliowing        tliat the pleader            is entitled      to relief."      Tliis       requirement           ensures tlie defendant                 lias "fair

notice       of wliat      the...      claim        is and the groruids         upon wliidi             it rests."        Conley     1).    Gibson,         355 U.S,

41, 47 (1957).             Wliile      Federal       Rule of Civil          Procedure          8(a)(2)         requires     only "a short and plain

statement         of tlie claim         sliowing       tliat tlie plaintiff           is entitled      to relief,"        it demands         more tlian


unadori'unentor a mere accusation of l'iarm. Fed. R. Civ. P. 8; Ashcroft 1). Iqbal, 556 U.S. 662,

678 (2009). The statement must include enougli facts to suggest a riglit to relief. Twoinbly, 550

U.S. at 555.            TIILIS, tlie statement              must liave "enough               lieft    to sliow     that the pleader             is entitled               to

relief'       and must "raise            a riglit    to relief     above a speculative                 level."     Id. at 557.

            In ruling      on a motion           to dismiss,       tlie couit         accepts "as true all of tlie factual                     allegations

contained           in tlie complaint."              Twoinbl)i,     550 U.S. at 572.                  To survive          a motion         to dismiss           for

failure       to state a claim,          tlie plaintiff        must provide            enougli        facts to state a claim               for relief          tliat is

plarisible       011    its face.      Id. at 570. "A            claim     lias facial       plausibility         when tlie pleaded              factual          content

allows        tlie court to draw tlie reasonable                    inference          that tlie defendant            is liable      for the misconduct

alleged."         Iqbal,      556 U.S. at 678.               Tlie motion       sliorild       be granted          if it appears to a certaixity                    tliat

plaintiff       would       be entitled        to no relief        under     any facts wliich             could      be proven.            Alonzo        1).    AFC

Property         Manageirient,           InC. 643 F. 2d 578, 579 (9tli                      Cir. 1981).           A complaint          that merely               offers

"'labels       and conclusions'                or 'a formulaic           recitation        of the elements            of a cause of action                 will       not

do.          Iqbal,     556 U.S. at 678 [citing                'woiribly,       550 U.S. at 555].                  Tl'ius, a couit         considering                a

motion         may begin by identifying                     allegations      tliat,       because      tliey     are mere conclusions,                  are not

entitled       to tlie assumption              of trutli.      Id. at 680.

             Fuithermore,           "leave     to amend          may be denied...if                  amendment            of tlie complaint             worild            be

futile....       If tlie district        corut      detern'iines     that tlie 'allegation               of other facts consistent                  witli        the

challenged            pleading        could     not possibly        cure tlie deficiency,'                then the dismissal                witliorit          leave to

amend is proper."                   Albrecht        v. Lrmd,      845 F.2d 193, 195 (9tli                 Cir. 1 988); Lopez                v. Smith,          203 F.3d

1122         1129      (9tli Cir. 2000).




                                                                                      5

                                                        Defendant's Notice of Motion and Motion to DiSmiSS Plaintiff's Coinplaint for
                                                         Injunctive Relief and Damages; Meino of P&A's (2:20-CV- 1325 MCE CKD)
     II.     PLAINTIFF FAILS TO ALLEGE SUFFICIENT FACTS TO STATE A CLAIM AGAINST
             ATTORNEY GENERAL BECERRA
2
3            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege an actual connection

4    between the actions of the named defendants and the alleged deprivations. Monell v. Dep 't of

5    Social Servs., 436 U.S. 658 (1978). "A person 'subjects' another to the deprivation of a

6    constitutional right, within the meaning of§ 1983, ifhe does an affirmative act, participates in

7    another's affirmative acts, or omits to perform an act which he is legally required to do that causes

8    the deprivation of which complaint is made." Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.

9    1978). Vague and conclusory allegations concerning the involvement of official persom1el in

10   civil rights violations are not sufficient. Ivey v. Board ofRegents, 673 F.2d 266, 268 (9th Cir.

11   1982). Rather, the plaintiff must set forth specific facts as to each individual defendant's causal

12   role in the alleged constitutional deprivation. Leer v. Murphy, 844 F.2d 628,634 (9th Cir. 1988).

13           Here, there are no specific allegations against Attorney General Becerra. The Complaint

14   fails to adequately identify any conduct by Attorney General Becerra. In fact, the only alleged

15   involvement is as a "policy maker" in his official capacity. The Complaint is devoid of any

16   allegations of knowledge or ratification of the withholding of Plaintiff's firearms by·Attorney

17   General Becerra. Even the letter from Plaintiff's attorney to the Bureau, dated June 12, 2020, and

18   attached to the Complaint as Exhibit D, is directed to the "Bureau of Firearms, Calif. Dept. of

19   Justice." It is not addressed to Attorney General Becerra. Plaintiff alleges that when she sought

20   authorization from the Bureau to return her firearms, she was "rebuffed for trivial and unlawful

21   reasons." The allegedly unlawful reason was Plaintiffs unwillingness to provide documentation

22   to confirm her identity before releasing firearms to her. Regardless of the reason, there is simply

23   no allegation anywhere on the face of the Complaint to create a causal connection between

24   Attorney General Becerra and the withholding of Plaintiff's firearms. Thus, Plaintiff has not

25   alleged "enough facts to state a claim for relief that is plausible on its face," Twombly, 550 U.S. at

26   570, to sustain any cause of action against Attorney General Becerra.

27   I./ I

28   ///

                                       Defendant's Notice of Motion and Motion to Dismiss Plaintiffs Complaint for
                                        Injunctive Relief and Damages; Memo of P&A's (2:20-CV-1325 MCE CKD)
 1           The allegations set forth in the complaint are insufficient to place Attorney General Becerra
2    on notice as to his alleged causal role in causing Plaintiff harm. As a result, the First Cause of
3    Action alleged against Attorney General Becerra must be dismissed.
 4   I.JI.   PLAINTIFF'S CLAIMS AGAINST ATTORNEY GENERAL BECERRA ARE BARRED BY
             THE ELEVENTH AMENDMENT
 5
 6           The Complaint should also be dismissed because the claims are barred by the Eleventh
 7   Amendment, which generally prohibits lawsuits against states and state officers in federal court
 8   unless the state has unequivocally consented to such a suit or Congress has abrogated the state's
 9   immunity. U.S. Const. amend XI; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100
10   (1984), see also Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) ("The Eleventh
11   Amendment bars suits which seek either damages or injunctive relief against a state, an 'arm of
12   the state,' its instrumentalities, or its agencies.") The Eleventh Amendment's jurisdictional bar
13   applies regardless of the nature of the relief sought, including declaratory and iajunctive relief.
14   See id. at 101 (1984); see also S. Pac. Transp. Co. v. City ofL.A., 922 F.2d 498, 508 (9th Cir.
15   1990) (affirming dismissal of declaratory and injunctive relief claims). Here, the State of
16   California has neither consented to nor waived its sovereign immunity with regard to the legal
17   theories asserted in the Complaint. The Court should thus dismiss all claims in this suit.
18           The Supreme Court has recognized a limited exception to Eleventh Amendment immunity
19   in Ex parte Young, 209 U.S. 123 (1908), which permits "actions for prospective declaratory or
20   injunctive relief against state officers in their official capacities for their alleged violations of
21   federal law." Coal. to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th Cir. 2012).
22   However, for that exception to apply, the state officer must have a connection with the
23   enforcement of the allegedly unconstitutional statute. Long v. Van de Kamp, 961 F.2d 151, 152
24   (9th Cir. 1992). "This connection must be fairly direct; a generalized duty to enforce state law or
25   general supervisory power over the persons responsible for enforcing the challenged provision
26   will not subject an official to suit." L.A. Cty. Bar Ass'n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992)
27   (citing Long, 961 F.2d at 152). Further, "there must be a threat of enforcement." Long, 961 F.2d
28

                                       Defendant's Notice of Motion and Motion to Dismiss Plaintiffs Complaint for
                                        Injunctive Relief and Damages; Memo of P&A's (2:20-CV-1325 MCE CKD)
 1 · at 152. "Absent a real likelihood that the state official will employ his supervisory powers against
2    plaintiffs' interests, the Eleventh Amendment bars federal court jurisdiction." Id.
3           As discussed above, the Complaint fails to identify any specific conduct by Attorney
 4    General Becerra. There is no allegation of any direct connection between the Attorney General
5    and any constitutional violations alleged by Plaintiff. To the extent that Plaintiff asserts that the
6    Attorney General has a general supervisory control over the Bureau as identified in the
7     Complaint, such a "' general duty to enforce California law' is plainly insufficient to invoke the
8    Ex parte Young exception to Eleventh Amendment immunity." Bolbol v. Brown, 120 F. Supp. 3d
 9    1010, 1018 (N.D. Cal. 2015)(quoting Ass 'n des Eleveurs de Canards et d'Oies du Quebec v.
10   Harris, 729 F.3d 937,943 (9th Cir. 2013)).
11          Accordingly, Plaintiff's claims against Attorney General Becerra should be dismissed as
12    barred by the Eleventh Amendment.
13                                              CONCLUSION

14          For the reasons stated above, Defendant respectfully requests that this Court grant the
15    motion to dismiss. Because the defects in the Complaint cannot be cured by amendment, the
16    motion should be granted without leave to amend.
17    Dated: July 22, 2020                                   Respectfully submitted,
18                                                           XAVIER BECERRA
                                                             Attorney General of California
19                                                           CATHERINE WOODBRIDGE
                                                              Supervising Deputy Attorney General
20
21
                                                              Isl John C. Bridges
22                                                            JOHN C. BRIDGES
                                                             Deputy Attorney General
23                                                           Attorneys for Defendant Xavier Becerra
24    SA2020302275
      34253385.docx
25
26
27
28

                                       Defendant's Notice of Motion and Motion to Dismiss Plaintiffs Complaint for
                                        Injunctive Relief and Damages; Memo ofr&A's (2:20-CV-1325 MCE CKD)
                     UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF CALIFORNIA
                Form 15. Certificate of Service for Electronic Filing
Case N,umber(s)                2:20-CV-1325 MCE CKD

I hereby certify that I electronically filed the foregoing/attached document(s) on this date with the
Clerk of the Court for the United States District Court Eastern District using the CM/ECF
Electronic Filing system.
Servic(l on Case Participants Who Are Registered for Electronic Filing:
[X] I certify that I served the foregoing/attached document(s) via email to all registered case
participants on this date because it is a sealed filing or is submitted as an original proceeding and
therefore cannot be served via the CM/ECF Electronic Filing system.
Service on Case Participants Who Are NOT Registered for Electronic Filing:
[ X] I certify that I served the foregoing/attached docwnent(s) on this date by hand delivery, mail,
third party commercial carrier for delivery within 3 calendar days, or, having obtained prior
consent, by email to the following (unregistered) case participants (list each name and
mailing/email address):

Donald.W. Cook, Esq.
Law Office of Donald W. Cook
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 900 I 0
E-mail: doncook@emihlink.net
Counsel for Plaintiff


Description of documcnt(s) (required for all documents):
 DEFENDANT'S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF'S
 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES; MEMORANDUM OF
 POINTS AND AUTHORITIES


I declare under penalty of perjury under the laws of the State of California, that the foregoing is
true and correct and that this declaration was executed on July 22, 2020, at Sacramento,
California.


                TAMARA J. YEH                                        Isl Tamara J. Yeh
SA2020302275
34253401.docx
